COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


RADISSON HOTEL HAMPTON AND
 ERIE INSURANCE EXCHANGE
                                                                MEMORANDUM OPINION*
v.     Record No. 2597-06-1                                         PER CURIAM
                                                                  FEBRUARY 27, 2007
DARLENE TISDALE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Jennifer T. Atkinson; Clarke, Dolph, Rapaport,
                 Hardy & Hull, P.L.C., on brief), for appellants.

                 (Byron A. Adams, on brief), for appellee.


       Radisson Hotel Hampton and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that Darlene Tisdale sustained her

burden of proving her right carpal tunnel syndrome constituted a compensable ordinary disease

of life. In addition to challenging the commission’s finding that claimant sustained her burden of

proof, employer asserts that the commission misapplied Code § 65.2-401 by not requiring

claimant to prove that her ordinary disease of life did not have causes other than her

employment. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Tisdale v. Radisson Hotel Hampton, VWC File No. 224-87-58 (Sept. 25,

2006). We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-